 



Exhibit 10.1
Dick’s Sporting Goods
Supplemental Smart Savings
Plan
Effective: July 1, 2006

 



--------------------------------------------------------------------------------



 



CONTENTS

                 
CONTENTS
            i  
          Article
  I.   INTRODUCTION     1  
 
  1.1   Introduction and Purpose     1  
          Article
  II.   DEFINITIONS     2  
 
  2.1   Account(s)     2  
 
  2.2   Affiliated Company     2  
 
  2.3   Base Salary Deferral Account     2  
 
  2.4   Base Salary Deferral Credits     2  
 
  2.5   Benefit Distribution Date     2  
 
  2.6   Board of Directors     2  
 
  2.7   Change in Control     2  
 
  2.8   Code     4  
 
  2.9   Committee     4  
 
  2.10   Company     5  
 
  2.11   Compensation     5  
 
  2.12   Deferral Election     5  
 
  2.13   Dick’s Matching Deferral Account     5  
 
  2.14   Dick’s Matching Deferral Credits     5  
 
  2.15   Disability     5  
 
  2.16   Effective Date     5  
 
  2.17   Eligible Employee     5  
 
  2.18   ERISA     5  
 
  2.19   Incentive Bonus Award Deferral Account     6  
 
  2.20   Incentive Bonus Award Deferral Credits     6  
 
  2.21   Installment(s)     6  
 
  2.22   Normal Form of Distribution     6  
 
  2.23   Participant     6  
 
  2.24   Performance-based Compensation     6  
 
  2.25   Plan     6  
 
  2.26   Plan Year     6  
 
  2.27   Quarterly Bonus Deferral Account     6  
 
  2.28   Quarterly Bonus Deferral Credits     7  
 
  2.29   Separation from Service     7  
 
  2.30   Specified Employee     7  
 
  2.31   Valuation Date     7  
 
  2.32   Vanguard Funds     7  
          Article
  III.   ELIGIBILITY AND PARTICIPATION     8  
 
  3.1   Eligibility to Participate     8  
 
  3.2   Change in Status as Eligible Employee     8  

Dick’s Sporting Goods Supplemental Smart Savings Plan

i



--------------------------------------------------------------------------------



 



                 
          Article
  IV.   DEFERRAL ELECTIONS     9  
 
  4.1   Establishment of Participant Accounts     9  
 
  4.2   Participant Deferral Credits     9  
 
  4.3   Deferral Election     10  
 
  4.4   Company Matching Credits     10  
 
  4.5   Credits for Investment Earnings and Debits for Investment Losses     11
 
          Article
  V.   VESTING     13  
 
  5.1   Vesting of Accounts     13  
 
  5.2   Vesting of Dick’s Matching Deferral Account     13  
          Article
  VI.   PAYMENT OF BENEFITS     14  
 
  6.1   Distribution Elections     14  
 
  6.2   Timing of Distributions — Benefit Distribution Date     14  
 
  6.3   Form of Distribution     15  
 
  6.4   Revised Distribution Election — Time and Form of Distribution     15  
 
  6.5   Permitted Acceleration of Payment: Domestic Relations Order     15  
 
  6.6   Payment for Unforeseen Emergency     16  
 
  6.7   Payment of Disability Benefits     16  
 
  6.8   Payment of Death Benefits     17  
 
  6.9   Change in Control     17  
 
  6.10   Valuation of Distributions     18  
          Article
  VII.   AMENDMENT OR TERMINATION OF PLAN     19  
 
  7.1   Amendments Generally     19  
 
  7.2   Right to Terminate     19  
          Article
  VIII.   MISCELLANEOUS     21  
 
  8.1   Unfunded Plan     21  
 
  8.2   Nonguarantee of Employment     21  
 
  8.3   Nonalienation of Benefits     21  
 
  8.4   Taxes and Withholding     22  
 
  8.5   Applicable Law     22  
 
  8.6   Headings and Subheadings     22  
 
  8.7   Successors     22  
 
  8.8   No Guarantee of Tax Consequences     22  
          Article
  IX.   ADMINISTRATION OF THE PLAN     23  
 
  9.1   Powers and Duties of the Executive Benefits Committee     23  
 
  9.2   Claims Procedure     24  
          EXECUTION OF DOCUMENT
  25  

Dick’s Sporting Goods Supplemental Smart Savings Plan

ii



--------------------------------------------------------------------------------



 



Article I. INTRODUCTION

1.1   Introduction and Purpose     Dick’s Sporting Goods Supplemental Smart
Savings Plan (the “Plan”) has been established by Dick’s Sporting Goods, Inc.
(the “Company”) for the purpose of providing deferred compensation for a select
group of management or highly compensated employees who contribute materially to
the continued growth, development and future business success of the Company.
This Plan is intended to enhance the long-term performance and retention of such
management or highly compensated employees selected to participate in this Plan.
      This Plan is intended to constitute a non-qualified, unfunded plan for
federal tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974 as amended from time to time (“ERISA”). Further,
this Plan is intended to comply with section 409A of the Internal Revenue Code
(the “Code”) and is to be construed in accordance Code Section 409A and the
regulations issued thereunder, as in effect from time to time. Without affecting
the validity of any other provision of the Plan, to the extent that any Plan
provision does not meet the requirements of Code Section 409A and the
regulations issued thereunder, the Plan shall be construed and administered as
necessary to comply with such requirements until this Plan is appropriately
amended to comply with such requirements.       This Plan shall function solely
as a “top-hat” plan within the meaning of Sections 201(2), 301(a)(3), and
401(a)(l) of the ERISA. As such, this Plan is subject to limited ERISA reporting
and disclosure requirements, and is exempt from all other ERISA requirements.
Distributions required or contemplated by this Plan or actions required to be
taken under this Plan shall not be construed as creating a trust of any kind or
a fiduciary relationship between the Company and any Participant, any
Participant’s designated beneficiary, or any other person.       This Plan is to
be maintained according to the terms of this document and the Company or its
designee shall have the sole authority to construe, interpret and administer the
Plan.

Dick’s Sporting Goods Supplemental Smart Savings Plan

1



--------------------------------------------------------------------------------



 



Article II. DEFINITIONS
Wherever used in the Plan, the following terms have the meanings set forth
below, unless otherwise expressly provided:

2.1   Account(s)     Account(s) means the separate account established for
recordkeeping purposes only for each Participant comprising of the Base Salary
Deferral Account, the Incentive Bonus Award Deferral Account, the Quarterly
Bonus Deferral Account, and the Dick’s Matching Deferral Account as further
described in Section 4.1 of the Plan.   2.2   Affiliated Company     Affiliated
Company means (i) the Company, (ii) any other corporation which is a member of
the controlled group of corporations which includes the Company, as determined
in accordance with the ownership rules of Code Section 1563, without regard,
however, to subsections (a)(4) or (e)(3)(C) of such Section 1563, and (iii) any
other entity in which the Company has a significant equity interest or owns a
substantial capital or profits interest.   2.3   Base Salary Deferral Account  
  Base Salary Deferral Account means the separate account established by the
Committee for recordkeeping purposes only to track Base Salary Deferrals in the
name of each Participant in accordance with Section 4.1 of the Plan.   2.4  
Base Salary Deferral Credits     Base Salary Deferral Credits means the amounts
credited to a Participant’s Base Salary Deferral Account in accordance with
Section 4.2 of the Plan.   2.5   Benefit Distribution Date     Benefit
Distribution Date means the specific distribution date elected by the
Participant as described in Section 6.2 of the Plan.   2.6   Board of Directors
    Board of Directors means the Board of Directors of the Company, or if the
context requires, the Compensation Committee of the Board of Directors.   2.7  
Change in Control     Change in Control means a change in ownership or control
of the Company or a Change in Control means one of the events described below.
Whether a Change in Control has occurred shall be objectively determinable and
not subject to the discretion of the Committee, the Board of Directors or any
other person.


Dick’s Sporting Goods Supplemental Smart Savings Plan

2



--------------------------------------------------------------------------------



 



(a)   Change in Ownership of the Company. The acquisition by any person, entity
or group of stock of the Company that, together with the stock already held by
such person, entity or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company; provided that if any
one person, entity or group is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person, entity or group shall not be considered
to cause a change in ownership of the Company under this section, or a change in
effective control of the Company under subsection (b) below. An increase in the
percentage of stock owned by any person, entity or group, as a result of a
transaction in which the Company acquires its stock in exchange for property
shall be treated as an acquisition of stock for purposes of this section. This
section shall only apply when there is a transfer of Company stock (or issuance
of Company stock) and stock of the Company remains outstanding after the
transaction.   (b)   Change in Effective Control of the Company. During any
12-month period, (i) the acquisition by any person, entity or group of stock of
the Company that constitutes 35% or more of the total voting power of the stock
of the Company, or (ii) a majority of the members of the Board of Directors is
replaced by directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors as constituted prior to the
date of such appointment or election; provided that if any person, entity or
group is considered to effectively control the Company within the meaning of
this section, the acquisition of additional control of the Company shall not be
considered to cause a change in effective control of the Company under this
section, or a change of ownership of the Company under subsection (a).   (c)  
Change in Ownership of a Substantial Portion of the Company’s Assets. During any
12-month period, the acquisition by any person, entity or group of assets of the
Company that have a total gross fair market value equal to more than 40% of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition. For purposes of this section, “gross fair market
value” means the value of the Company’s total assets or the value of the assets
being disposed of, determined without regard to any associated liabilities.
Notwithstanding the foregoing, a Change in Control shall not occur under this
section where there is a transfer of assets to an entity that is controlled by
the shareholders of the Company immediately after the transfer, including:

  (1)   a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

Dick’s Sporting Goods Supplemental Smart Savings Plan

3



--------------------------------------------------------------------------------



 

\

  (2)   an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;     (3)   a person, entity or
group that owns, directly or indirectly, 50% or more of the total value or
voting power of all of the outstanding stock of the Company; or     (4)   an
entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person, entity or group described above in
subparagraph (3).

  (d)   For purposes of Section 2.5, the following rules shall apply:

  (1)   Persons or entities shall not be considered to be acting as a group
solely because they purchase or own stock or assets (as relevant) of the Company
at the same time, or as a result of the same public offering. However, persons
or entities shall be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company. If a person or entity
owns stock of the Company and stock of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company, such shareholder shall be considered to be acting as a group
only with other shareholders of the Company prior to the transaction and not
with respect to the shareholder’s ownership interest in the other corporation.  
  (2)   Stock ownership shall be determined in accordance with section 318(a) of
the Code. Stock underlying a vested option shall be considered to be owned by
the individual who holds the vested option (and stock underlying an unvested
option shall not be considered to be owned by the individual who holds the
unvested option). For purposes of the preceding sentence, however, if a vested
option is exercisable for stock that is not substantially vested (as defined in
Ireas, Reg. sections 1.83-3(b) and (j)), the stock underlying the option shall
not be treated as owned by the individual who holds the option.

2.8   Code     Code means the Internal Revenue Code of 1986, as amended.   2.9  
Committee     Committee means the Executive Benefits Committee of the Company
that will be responsible for the administration of the Plan pursuant to
Article IX.

Dick’s Sporting Goods Supplemental Smart Savings Plan

4



--------------------------------------------------------------------------------



 



2.10   Company     Company means Dick’s Sporting Goods, Inc., a Delaware
corporation, and its affiliates or subsidiaries.   2.11   Compensation    
Compensation means regular gross base salary, quarterly and annual bonus awards
eligible for deferral and earned by the Participant for service as an Eligible
Employee during the Plan Year. In no event, however, shall a Participant’s
Compensation include, for purposes of the Plan, any item of compensation paid or
distributed to the Participant after a period of deferral, whether under this
Plan or any other program of deferred compensation maintained by the Company or
any Affiliated Company.   2.12   Deferral Election     Deferral Election means
the written or electronic media salary reduction agreement entered into by an
Eligible Employee and the Committee pursuant to this Plan and which is made on a
form and manner described in Section 4.3 of the Plan.   2.1.3   Dick’s Matching
Deferral Account     Dick’s Matching Deferral Account means the separate account
established by the Committee for recordkeeping purposes only to track Dick’s
Matching Deferral Credits in the name of each Participant in accordance with
Section 4.1 of the Plan.   2.14   Dick’s Matching Deferral Credits     Dick’s
Matching Deferral Credits means the amounts credited to a Participant’s Dick’s
Matching Deferral Account in accordance with Section 4.2 of the Plan.   2.15  
Disability     Disability means any medical or physical impairment that can be
expected to result in death or to last for at least 12 months as determined by
the Committee.   2.16   Effective Date     Effective Date means July 1,2006.  
2.17   Eligible Employee     Eligible Employee means any senior managers and
other highly compensated employees of the Company who are designated by the
Company and approved by the Committee.   2.18   ERISA     ERISA means the
Employee Retirement Income Security Act of 1974, as amended.

Dick’s Sporting Goods Supplemental Smart Savings Plan

5



--------------------------------------------------------------------------------



 



2.19   Incentive Bonus Award Deferral Account     Incentive Bonus Award Deferral
Account means the separate account established by the Committee for
recordkeeping purposes only to track Incentive Bonus Award Deferrals in the name
of each Participant in accordance with Section 4.1 of the Plan.   2.20  
Incentive Bonus Award Deferral Credits     Incentive Bonus Award Deferral
Credits means the amounts credited to a Participant’s Incentive Bonus Award
Deferral Account in accordance with Section 4.2 of the Plan.   2.21  
Installment(s)     Installment(s) means an aggregate single payment for the
purpose of subsequent deferral rules according to Code Section 409A and the
regulations thereunder.   2.22   Normal Form of Distribution     Normal Form of
Distribution means a single lump sum payment.   2.23   Participant    
Participant means any present or former Eligible Employee who has become a
Participant in the Plan in accordance with the provisions of Article III and who
continues to have an Account balance under the Plan or whose beneficiary has
such account balance.   2.24   Performance-based Compensation    
Performance-based Compensation means compensation that is paid contingent on the
satisfaction of pre-established objective or subjective performance criteria. If
subjective, the criteria must relate to Participant performance as an
individual, or, a group of Participants including the individual.   2.25   Plan
    Plan means the Dick’s Sporting Goods Supplemental Smart Savings Plan, as set
forth in this document and as amended from time to time.   2.26   Plan Year    
Plan Year means the calendar year, the twelve-month period beginning each
January 1 and ending on December 31. The first year will be a short Plan Year
beginning July 1, 2006 and ending December 31, 2006.   2.27   Quarterly Bonus
Deferral Account     Quarterly Bonus Deferral Account means the separate account
established by the Committee for recordkeeping purposes only to track Quarterly
Bonus Deferral Credits in the name of each Participant in accordance with
Section 4.1 of the Plan.

Dick’s Sporting Goods Supplemental Smart Savings Plan

6



--------------------------------------------------------------------------------



 



2.28   Quarterly Bonus Deferral Credits     Quarterly Bonus Deferral Credits
means the amounts credited to a Participant’s Quarterly Bonus Deferral Account
in accordance with Section 4.2 of the Plan.   2.29   Separation from Service    
Separation from Service means termination of employment by an employee of the
Company resulting from death, retirement or otherwise. The employment
relationship is treated as continuing in tact while the employee is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as the employee’s right
to reemployment with the Company is provided either by statute or by contract.
If the period of leave exceeds six months and the individual’s right to
reemployment is not provided either by statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Termination of employment occurs if the Participant does not
provide service as a part-time employee within the limits specified under Code
section 409A and the regulations thereunder.   2.30   Specified Employee    
Specified Employee means a Specified Employee, as defined in Code Section 416(i)
without regard to section 416(i)(5), of the Company (whose stock is publicly
traded on an established securities market) determined during the 12-month
period ending December 31, and effective for the 12-month period commencing on
the following April 1.   2.31   Valuation Date     Valuation Date means each day
the New York Stock Exchange is open for trading.   2.32   Vanguard Funds    
Vanguard Funds means one or more of the regulated investment companies offered
by The Vanguard Group, Inc. and made available under the Plan by the Company for
designation by Participants under the Plan for purposes of determining
investment earnings and losses. The term Vanguard Funds shall also include any
additional or successor investments that may be selected by the Committee for
determining investment gains and losses for the Accounts.

Dick’s Sporting Goods Supplemental Smart Savings Plan

7



--------------------------------------------------------------------------------



 



Article III. ELIGIBILITY AND PARTICIPATION

3.1   Eligibility to Participate       Any Eligible Employee shall be eligible
to become a Participant in this Plan as described below, upon the completion of
a Deferral Election subject to the approval of the Committee.

  (a)   Eligible Employees satisfying the eligibility requirements on the
Effective Date will enter the Plan on the Effective Date and may make a Deferral
Election to defer Compensation for services to be performed subsequent to the
Deferral Election within 30 days after the Effective Date. Except as provided in
Section 3.1(b), employees deemed eligible after the Effective Date shall
commence participation on the first day of the Plan Year following satisfaction
of the eligibility requirements.     (b)   Notwithstanding Section 3.1(a), the
Company may separately designate an employee for eligibility solely for deferral
of the annual Incentive Bonus Award after the commencement of the Plan Year.
Such Eligible Employee who is first selected for participation in the Plan after
the start of a Plan Year must, in order to participate in the Plan, make his or
her Deferral Election at least six (6) months prior to the close of the service
period for which the Performance-based Compensation is earned, or otherwise
specified under Code Section 409A.     (c)   Notwithstanding the foregoing, for
each subsequent Plan Year of participation, a Participant must file his or her
non Performance-based Compensation Deferral Election no later than the last day
of the immediately preceding Plan Year and his or her Performance-based
Compensation Deferral Election at least six (6) months prior to the close of the
service period for which such Compensation is earned, or as otherwise specified
under Code Section 409A.

3.2   Change in Status as Eligible Employee       An Eligible Employee who
ceases to satisfy the requirements of eligibility shall continue Deferral
Elections only for the calendar year in which such change in status occurred.
The Committee shall have complete discretion to exclude one or more individuals
from Participant status for one or more Plan Years as the Committee deems
appropriate, even if the person is a Participant or Eligible Employee

Dick’s Sporting Goods Supplemental Smart Savings Plan

8



--------------------------------------------------------------------------------



 



Article IV. DEFERRAL ELECTIONS

4.1   Establishment of Participant Accounts     The Company shall establish and
maintain on its books and records an Account with several subaccounts in the
name of each Participant in order to record:

  (a)   amounts of Base Salary Deferral Credits on the Participant’s behalf
pursuant Section 4.3 of the Plan;     (b)   amounts of Quarterly Bonus Deferral
Credits on the Participant’s behalf pursuant to Section 4.3 of the Plan;     (c)
  amounts of Incentive Bonus Award Deferral Credits on the Participant’s behalf
pursuant to Section 4.3 of the Plan;     (d)   amounts of Dick’s Matching
Deferral Credits on the Participant’s behalf pursuant to Section 4.4 of the
Plan;     (e)   credits or debits for investment earnings or losses pursuant to
Section 4.5 of the Plan; and     (f)   payments of benefits to the Participant
or the Participant’s beneficiary pursuant to Article VI of the Plan.

4.2   Participant Deferral Credits

  (a)   A Participant may complete a Deferral Election as described in Section
4.3 of the Plan to reduce the amount of Compensation that the Participant would
otherwise receive and separately elect to defer:

  (1)   up to 15% percent of Base Salary each Plan Year; and/or     (2)   up to
15% of Quarterly Bonus compensation each Plan Year; and/or     (3)   up to 15%
of annual Incentive Bonus Award compensation each Plan Year.

  (b)   Deferral Credits amounts will be credited to the Participant’s Deferral
Account in accordance with the time and manner established by the Committee.    
(c)   The Committee may revise the percentage of Compensation permitted under
Sections 4.2(a)(l), 4.2(a)(2), and 4.2(a)(3) pursuant to Section 9 l(h).

Dick’s Sporting Goods Supplemental Smart Savings Plan

9



--------------------------------------------------------------------------------



 



  (d)   Under no circumstances shall the total aggregate annual combined Base
Salary, Quarterly Bonus and Incentive Bonus Award Deferral Credits to this Plan
be greater than the limit specified in Section 402(g) of the Code for the
applicable Plan Year, less the deferral amounts subject to Section 402(g) of the
Code credited to the Dick’s Sporting Goods, Inc. Smart Savings 401(k) Plan.

4.3   Deferral Election

  (a)   A Participant may defer Compensation in a given calendar year based on
elections made in writing including electronic media to the Committee in
accordance with administrative procedures as follows:

  (1)   prior to the commencement of the Plan Year for Base Salary Deferrals and
Quarterly Bonus Deferrals,     (2)   six months or more in advance of the close
of the service period for Incentive Bonus Award Deferrals designated as
Performance-based Compensation with service periods of twelve months and more.
In no event can an election be made, nor will it be accepted, after any such
Compensation has become both substantially certain to be paid and readily
ascertainable.

  (b)   The rate of deferral made for a Plan Year will be irrevocable for that
Plan Year.     (c)   Elections must be made separately for each Plan Year
Employees who first become eligible to participate in the Plan during any Plan
Year shall be permitted to submit a Deferral Election within a 30-day period of
becoming eligible and entering the Plan.     (d)   Pursuant to Section 6.3 of
the Plan, the Participant will also separately elect a form of distribution for

  (1)   Base Salary Deferrals, Quarterly Bonus Award Deferrals, and Dick’s
Matching Deferrals; and/or     (2)   Incentive Bonus Award Deferrals with
service periods of twelve months and more.

4.4   Company Matching Credits

  (a)   The Committee will credit the Dick’s Matching Deferral Account of each
Participant who defers Compensation in an amount equal to Section 4.4(a)(l) of
the Plan less Section 4.4(a)(2) of the Plan:

Dick’s Sporting Goods Supplemental Smart Savings Plan

10



--------------------------------------------------------------------------------



 



  (1)   A discretionary percentage of Compensation determined annually by the
Company and deferred into both the Dick’s Sporting Goods, Inc. Smart Savings
401(k) Plan and this Plan up to 10% of Compensation, regardless of any statutory
limit     (2)   The matching contribution made to Dick’s Sporting Goods, Inc.
Smart Savings 401(k) Plan.

  (b)   The Committee shall credit the full match eligible under to Dick’s
Sporting Goods, Inc. Smart Savings 401 (k) Plan to said Plan prior to any
credits being made to this Plan.     (c)   The Committee shall determine the
time and manner for crediting the Company Matching Credits to the Participant’s
Dick’s Matching Deferral Account.

4.5   Credits for Investment Earnings and Debits for Investment Losses

  (a)   All amounts credited to a Participant’s Account shall be credited with
amounts of investment earnings or debited with amounts of investment losses that
correspond to the total investment return earned by the Vanguard Fund or
combination of Vanguard Funds designated in advance by the Participant for these
purposes.     (b)   The designation of one or more Vanguard Funds by a
Participant under this section of the Plan shall be used solely to measure the
amounts of investment earnings or losses that will be credited or debited to the
Participant’s Account on the Company’s books and records, and the Company shall
not be required under the Plan to establish any account in the Vanguard Funds or
to purchase any Vanguard Fund shares on the Participant’s behalf.     (c)   The
designation by a Participant of any Vanguard Funds under this section of the
Plan shall be made in accordance with rules and procedures established by the
Committee.     (d)   The Vanguard Funds are valued each day the New York Stock
Exchange is open for trading.     (e)   A Participant may elect to revise the
investment options with respect to existing Account allocations or future
contributions pursuant to the Deferral Election at any time by notification to
the Committee in the prescribed manner. The Committee, however, retains the
right to review and restrict transfer rights at any time.

Dick’s Sporting Goods Supplemental Smart Savings Plan

11



--------------------------------------------------------------------------------



 



(f)   If a Participant fails to make a proper designation, then his or her
Accounts shall be deemed to be invested in the Vanguard Fund(s) designated by
the Committee from time to time in a uniform and nondiscriminatory manner. On
the Effective Date of the Plan, the Committee selected the Vanguard Prime Money
Market Fund as the investment for Participants who fail to make an investment
election. This investment option can be changed by the Committee from time to
time in a uniform and nondiscriminatory manner.

Dick’s Sporting Goods Supplemental Smart Savings Plan

12



--------------------------------------------------------------------------------



 



Article V. VESTING

5.1   Vesting of Accounts     A Participant shall be fully vested in the amounts
credited to his or her Base Salary Deferral, Quarterly Bonus Deferral and
Incentive Bonus Deferral Accounts at all times.   5.2   Vesting of Dick’s
Matching Deferral Account     A Participant shall become vested in the amounts
credited to his or her Dick’s Matching Deferral Account under the service
requirements in Dick’s Sporting Goods, Inc. Smart Savings 401(k) Plan vesting
schedule. Notwithstanding the foregoing, Dick’s Matching Deferral Account shall
become 100% fully vested in the event of Disability in accordance with
Section 6.7 or Death in accordance with Section 6.8.

Dick’s Sporting Goods Supplemental Smart Savings Plan

13



--------------------------------------------------------------------------------



 



Article VI. PAYMENT OF BENEFITS

6.1   Distribution Elections     A Participant shall specify the time and form
of distribution separately for his or her Accounts for each Plan Year he or she
makes a Deferral Election.   6.2   Timing of Distributions — Benefit
Distribution Date

  (a)   Elected by Participant. A Participant shall separately elect, at the
time of each deferral of Compensation, to receive the associated distribution
from his or her 1) Base Salary Deferral Account, 2) Quarterly Bonus Deferral
Account and 3) Incentive Bonus Award Deferral Account in accordance with one of
the two following options:

  (1)   The earlier of:

  (A)   A specific date which occurs no earlier than during the second Plan Year
following the Plan Year in which the Deferrals designated for distribution were
credited; and     (B)   The date of Separation from Service with the Company, or

  (2)   The date of Separation from Service with the Company.

      Mandated Timing: A Participant shall receive distributions from his or her
Dick’s Matching Deferral Account following Separation from Service with the
Company.         Payments will be made as soon as administratively feasible
following the election designated by the Participant and timing mandated by the
Plan.     (b)   Failure to Elect. In the event a Participant fails to provide a
Benefit Distribution Date, Section 6.2(a)(2) of the Plan shall automatically
apply. Active employees of the Company may revise the Benefit Distribution Date
in accordance with the revised distribution election provisions in Section 6.4
of the Plan.     (c)   Timing. Distributions shall commence as soon as
administratively feasible following Separation from Service, Death, or
Disability.     (d)   Notwithstanding any provision of this Plan to the
contrary, no amount payable hereunder may be made for a period of six months
after Separation

Dick’s Sporting Goods Supplemental Smart Savings Plan

14



--------------------------------------------------------------------------------



 



from Service for any Eligible Employee or Participant that is a Specified
Employee. Any payment that would otherwise be due during the six-month period
will be paid after the end of the six months.

6.3   Form of Distribution

  (a)   Elected by Participant. A Participant shall separately elect, at the
time of each deferral of Compensation, the associated form of distribution from
his or her 1) Base Salary Deferral Account, 2) Quarterly Bonus Deferral Account,
3) Incentive Bonus Award Deferral Account and 4) Dick’s Matching Deferral
Account in a manner prescribed by the Committee and in accordance with one of
the following two payment options:

  (1)   A single lump sum payment, or     (2)   Monthly, quarterly, semi-annual
or annual Installments, with any Installment term between 2 and 15 years.

  (b)   Failure to Elect. In the event a Participant fails to provide the form
of distribution, Section 6.3(a)(l) of the Plan shall automatically apply. Active
employees of the Company may revise the form of payment in accordance with the
revised distribution election provisions in Section 6.4 of the Plan.

6.4   Revised Distribution Election — Time and Form of Distribution
With respect to previously deferred Compensation, a Participant may elect to
change the Benefit Distribution Date elected pursuant to 6.2 of the Plan and/or
the form of benefit elected pursuant to Section 6.3 of the Plan (a “revised
election”), if the following requirements are met:

  (a)   The revised election shall not take effect for at least twelve
(12) months after the date of such revised election;     (b)   The first payment
with respect to such revised election shall not be made until at least five
(5) years after the date on which distribution would have otherwise begun;
provided that earlier distribution may be made in the event of the Participant’s
Death or Disability;     (c)   If applicable, the revised election shall be made
at least 12 months prior to a scheduled Benefit Distribution Date.

6.5   Permitted Acceleration of Payment: Domestic Relations Order    
Notwithstanding the Participant’s elected time and form of distribution pursuant
to Section 6.2 of the Plan and the restrictions of Section 6.3 of the Plan, the
time or schedule of a payment shall be made to the extent necessary to comply
with a

Dick’s Sporting Goods Supplemental Smart Savings Plan

15



--------------------------------------------------------------------------------



 



    domestic relations older (as defined in section 414(p)(1)(B) of the Code)
that meets the requirements of the Company’s domestic relations order procedures
applicable to non-qualified plans, if such payment is made to an individual
other than the Participant. Subject to the review and approval of the Committee,
a domestic relations order distribution may be made from the Base Salary,
Quarterly Bonus, Incentive Bonus Award and Dick’s Matching Deferral Accounts.  
6.6   Payment for Unforeseen Emergency     A Participant who incurs severe
financial hardship as defined in this subsection (a) and does not have other
available resources as described in this subsection (b), may apply to the
Committee for an immediate distribution from his or her Accounts in an amount
necessary to satisfy such financial hardship and the tax liability attributable
to such distribution.

  (a)   A Participant incurs a severe financial hardship as a result of the
following:

  (i)   a sudden and unexpected illness or accident involving the Participant or
his or her spouse 01 any dependent (as determined pursuant to Section 152(a) of
the Code),     (ii)   a casualty loss involving the Participant’s property or  
  (iii)   other similar extraordinary and unforeseeable event beyond the
Participant’s control.

  (b)   Such Participant does not have any other resources available, whether
through reimbursement or compensation (by insurance or otherwise), liquidation
of existing assets (to the extent such liquidation would not itself result in
financial hardship), or cessation of deferrals, to satisfy such financial
emergency.     (c)   The determination of whether a Participant has incurred a
severe financial hardship entitling the Participant to a payment under this
section shall be made by the Committee on a uniform and non-discriminatory
basis, and shall be based on appropriate documentation or other evidence
required by the Committee.

6.7   Payment of Disability Benefits     If a Participant becomes permanently
and totally disabled, as determined by the Long Term Disability Plan of the
Company, the entire value of his or her Base Salary, Quarterly Bonus, Incentive
Bonus Award and Dick’s Matching Deferral Accounts shall be distributed to the
Participant in a single lump sum. Any distribution pursuant to this section will
occur as soon as administratively feasible following the determination of the
Disability as approved by the Committee.

Dick’s Sporting Goods Supplemental Smart Savings Plan

16



--------------------------------------------------------------------------------



 



6.8   Payment of Death Benefits

  (a)   Each Participant shall designate a beneficiary on the proper beneficiary
form as prescribed by the Committee to receive his or her Base Salary, Quarterly
Bonus, Incentive Bonus Award and Dick’s Matching Deferral Accounts in the event
of death. If a Participant dies with a balance credited to his or her Base
Salary, Quarterly Bonus, Incentive Bonus Award and Dick’s Matching Deferral
Accounts, such balance shall be paid to the applicable beneficiary or
beneficiaries in a single lump-sum.     (b)   Any distributions pursuant to this
section will occur following the date of death and receipt by the Company of
acceptable proof of the Participant’s death and approval by the Committee.    
(c)   Notwithstanding the above, if no beneficiary designation is on file with
the Company at the time of death of the Participant or such designation is not
effective for any reason then the designated beneficiary to receive such
benefits shall be as follows:

  (1)   the Participant’s surviving spouse; or     (2)   if there is no
surviving spouse, then to the Participant’s estate.

  (d)   All decisions made by the Committee in good faith and based upon
affidavit or other evidence satisfactory to the Committee regarding questions of
fact in the determination of the identity of such beneficiary(ies) shall be
conclusive and binding upon all parties, and payment made in accordance
therewith shall satisfy all liability hereunder.

6.9   Change in Control       As soon as possible following a Change in Control
of the Company all plan benefits are immediately payable according to one of the
following:

  a)   in the form of a single lump sum; or,     b)   according to the times and
in the forms of distribution originally elected by the Participant each class
year.     Should a Participant during an annual election period fail to make an
election for time and form of payment pursuant to this section, the benefit
distribution will be made in the form of a single lump sum for the applicable
class year.     A Change in Control is generally a change in ownership of the
Company, a change in effective control of the Company or a change in a
substantial portion of the assets of

Dick’s Sporting Goods Supplemental Smart Savings Plan

17



--------------------------------------------------------------------------------



 



    the Company as defined in Code Section 409A and IRS Notice 2005-1 and
described in Section 2 of the Plan.   6.10   Valuation of Distributions     The
benefit amount of a Participant’s Accounts to be distributed pursuant to this
Article VI shall be based on the value of such Accounts on any business day that
the New York Stock Exchange is open for trading as soon as practicable after
instructions are received in good order by the Committee.

Dick’s Sporting Goods Supplemental Smart Savings Plan

18



--------------------------------------------------------------------------------



 



Article VII. AMENDMENT OR TERMINATION OF PLAN

7.1   Amendments Generally     The Company reserves the right to amend the Plan
at any time. No amendment, however, may reduce the amount credited to Accounts
at the time of the amendment’s adoption, except as may otherwise be required by
law. Without limiting the generality of the foregoing, the Committee may amend
the Plan to impose such restrictions upon the timing, filing and effectiveness
of Deferral Elections, the investment procedures and investment alternatives
available under the Plan and the distribution provisions of Article VI which the
Committee deems appropriate or advisable in order to avoid the current income
taxation of amounts deferred under the Plan which might otherwise occur as a
result of changes to the tax laws and regulations governing deferred
compensation arrangements such as the Plan and may also, in such event, cease
further deferrals under the Plan.   7.2   Right to Terminate     The Company may
terminate the Plan at any time in whole or in part.

  (a)   Except for such modifications, limitations or restrictions as may
otherwise be required to avoid current income taxation or other adverse tax
consequences as a result of changes to the tax laws and regulations applicable
to the Plan, no such plan amendment or plan termination authorized by the
Committee shall adversely affect the benefits accrued to date under the Plan or
otherwise reduce the then outstanding balances credited to Accounts or otherwise
adversely affect the distribution provisions in effect for those Accounts, and
all amounts deferred prior to the date of any such plan amendment or termination
shall, subject to the foregoing exception, continue to become due and payable in
accordance with the distribution provisions of Article VI as in effect
immediately prior to such amendment or termination. Termination of the Plan
shall not serve to reduce the amount credited to an Account at the time of
termination.     (b)   Notwithstanding the above, the Company may terminate the
Plan and distribute the Participant’s credited Accounts in the form of a single
lump sum. Such a Plan termination may occur only if the following conditions are
met, pursuant to Code section 409A and the regulations thereunder.

  (1)   No distribution from the plan, aside from distributions pending for the
current year, may be made for the first 12 months following Plan termination.  
  (2)   All distributions from the plan must be made no later than 24 months
after the passing of the resolution to terminate the Plan.

Dick’s Sporting Goods Supplemental Smart Savings Plan

19



--------------------------------------------------------------------------------



 



  (3)   The Company must terminate all similar deferred compensation
arrangements for the impacted Participants simultaneously.     (4)   The Company
shall not establish a new plan of the same type for 5 years from the date of the
original Plan Termination.

Dick’s Sporting Goods Supplemental Smart Savings Plan

20



--------------------------------------------------------------------------------



 



Article VIII. MISCELLANEOUS

8.1   Unfunded Plan     This Plan is an unfunded deferred compensation
arrangement for Eligible Employees. While it is the intention of the Company
that this Plan shall be unfunded for federal tax purposes and for purposes of
Title I of ERISA, the Company may establish a grantor trust to satisfy part or
all of its Plan payment obligations so long as the Plan remains unfunded for
federal tax purposes and for purposes of Title I of ERISA. Nothing contained in
the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any employee or other person. To the extent any person acquires a
right to receive a payment from the Company under the Plan, such right shall be
no greater than that of an unsecured general creditor of the Company.   8.2  
Nonguarantee of Employment     Nothing contained in the Plan shall be construed
as a contract of employment between the Company and any Participant, or as a
right of any Participant to be continued in the employment of the Company, or as
a limitation of the right of the Company to discharge any Participant with or
without cause.   8.3   Nonalienation of Benefits

  (a)   Except as may be required by law and Section 6.5 of the Plan, benefits
payable under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution, or levy of any kind, whether voluntary or involuntary.
Any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge or otherwise dispose of any right to benefits under the Plan shall be
void. The Company shall not in any manner be liable for, or subject to, the
debts, contracts, liabilities, engagements or torts of any person entitled to
benefits under the Plan.     (b)   Notwithstanding Section 8.3(a) of the Plan,
if a Participant is indebted to the Company at any time when payments are to be
made by the Company to the Participant under the provisions of the Plan, the
Company shall have the right to reduce the amount of payment to be made to the
Participant (or the Participant’s beneficiary) to the extent of such
indebtedness. Any election by the Company not to reduce such payment shall not
constitute a waiver of its claim for such indebtedness.


Dick’s Sporting Goods Supplemental Smart Savings Plan

21



--------------------------------------------------------------------------------



 



8.4   Taxes and Withholding     For each Plan Year in which the Participant
defers a portion of Compensation under this Plan, the Company will withhold from
the Participant’s non-deferred Compensation the Participant’s share of FICA and
other employment taxes. FICA taxes will also be withheld from Participant’s
non-deferred compensation upon any step-up in vesting on the Dick’s Matching
Deferral Account.   8.5   Applicable Law     This Plan shall be construed and
enforced in accordance with the laws of the United States and the Commonwealth
of Pennsylvania.   8.6   Headings and Subheadings     Headings and subheadings
in this Plan are inserted for convenience only and are not to be considered in
the construction of the provisions.   8.7   Successors     The Company and its
affiliates shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company and its affiliates (taken as a whole) expressly to
assume and agree to perform under the terms of the Plan in the same manner and
to the same extent that the Company and its affiliates would be required to
perform it if no such succession had taken place (provided that such a
requirement to perform which arises by operation of law shall be deemed to
satisfy the requirements for such an express assumption and agreement), and in
such event the Company and its affiliates (as constituted prior to such
succession) shall have no further obligation under or with respect to the Plan.
  8.8   No Guarantee of Tax Consequences     Neither the Committee nor the
Company may make any commitment or guarantee that any amounts paid to or for the
benefit of a Participant under this Plan will be excludable from the
Participant’s gross income for federal or state or local income tax purposes, or
that any other federal or state or local tax treatment will apply to or be
available to any Participant. It shall be the obligation of each Participant to
determine whether each payment under this Plan is excludable from the
Participant’s gross income for federal, state, and local income tax purposes. In
addition, while the Company intends to have this Plan comply with Section 409A
of the Code, this section may impose upon Participants certain taxes or other
charges for which the Participant is solely responsible.

Dick’s Sporting Goods Supplemental Smart Savings Plan

22



--------------------------------------------------------------------------------



 



Article IX. ADMINISTRATION OF THE PLAN

9.1   Powers and Duties of the Executive Benefits Committee     The Board of
Directors, or its appointed designee, shall appoint members of the Committee.
The Committee will be responsible for the administration of the Plan, subject to
Rule 303A.05 of the New York Stock Exchange Listed Company Manual and the
Company’s Compensation Committee Charter. The Committee shall have full
responsibility to represent the Company and the Participants in all things it
may deem necessary for the proper administration of the Plan. Subject to the
terms of the Plan, the decision of the Committee upon any question of fact,
interpretation, definition or procedures relating to the administration of the
Plan shall be conclusive The responsibilities of the Committee shall include the
following:

  (a)   Verifying all procedures by which payments to Participants and their
beneficiaries are authorized.     (b)   Deciding all questions relating to the
eligibility of employees to become Participants in the Plan.     (c)  
Interpreting the provisions of the Plan in all particulars.     (d)  
Establishing and publishing rules and regulations for carrying out the Plan.    
(e)   Preparing an individual record for each Participant in the Plan, which
shall be available for examination by such Participant, or authorized persons.  
  (f)   Reviewing and answering any denied claim for benefits that has been
appealed to the Committee under the provisions of this Article.     (g)  
Engaging vendors to execute the operations of the Plan.     (h)   At the
direction of the Company, revise the maximum deferral permitted pursuant to
Section 4.2(c) of the Plan.     (i)   At the direction of the Company, determine
on an annual basis the rate of discretionary matching credit made to the
Participant’s Dick’s Matching Deferral Account.

Dick’s Sporting Goods Supplemental Smart Savings Plan

23



--------------------------------------------------------------------------------



 



9.2   Claims Procedure

  (a)   Filing of Claim. Any Participant or beneficiary under the Plan may file
a written claim for a Plan benefit with the Committee or with a person named by
the Committee to receive claims under the Plan.     (b)   Notice of Denial of
Claim. In the event of a denial or limitation of any benefit or payment due to
or requested by any Participant or beneficiary under the Plan (“claimant”), the
claimant shall be given a written notification, including electronic
communication, containing specific reasons for the denial or limitation of the
benefit. The written notification shall contain specific reference to the
pertinent Plan provisions on which the denial or limitation of the benefit is
based. In addition, it shall contain a description of any other material or
information necessary for the claimant to perfect a claim, and an explanation of
why such material or information is necessary. The notification shall further
provide appropriate information as to the steps to be taken if the claimant
wishes to appeal the denial or limitation of benefit and submit a claim for
review. This written notification shall be given to a claimant within 90 days
after receipt of the claim by the Committee unless special circumstances require
an extension of time for process of the claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant prior to the termination of said 90-day period, and such notice
shall indicate the special circumstances which make the postponement
appropriate.     (c)   Right of Review. In the event of a denial or limitation
of the claimant’s benefit, the claimant or the claimant’s duly authorized
representative shall be permitted to review pertinent documents free of charge
upon request and to submit to the Committee issues and comments in writing. In
addition, the claimant or the claimant’s duly authorized representative may make
a written request for a full and fair review of the claim and its denial by the
Committee; provided, however, that such written request must be received by the
Committee within 60 days after receipt by the claimant of written notification
of the denial or limitation of the claim. The 60-day requirement may be waived
by the Committee in appropriate cases.     (d)   Decision on Review. A decision
shall be rendered by the Committee within 60 days after the receipt of the
request for review, provided that where special circumstances require an
extension of time for processing the decision, it may be postponed on written
notice to the claimant (prior to the expiration of the initial 60-day period)
for an additional 60 days, but in no event shall the decision be rendered more
than 120 days after the receipt of such request for review. Any decision by the
Committee shall be furnished to the claimant in writing and shall set forth the
specific reasons for the decision and the specific plan provisions on which the
decision is based.

Dick’s Sporting Goods Supplemental Smart Savings Plan

24



--------------------------------------------------------------------------------



 



  (e)   Important Timing Rules. Any claim for benefits must be filed with the
Committee within six months of when the benefits were due or such claim will be
forever barred. If a Participant’s claim for benefits is denied in whole or in
part, such Participant may file suit only in a state or federal court in
Allegheny County, Pennsylvania. Before such Participant may file suit in a state
or federal court, Participant must exhaust the Plan’s administrative claims
procedure. If any such judicial or administrative proceeding is undertaken, the
evidence presented will be strictly limited to the evidence timely presented to
the Committee. In addition, any such judicial or administrative proceeding must
be filed within six (6) months after the Committee’s final decision or such
claim will be forever barred.

EXECUTION OF DOCUMENT

                  Attest:             Dick’s Sporting Goods, Inc.
 
                /s/ William R. Newlin
 
SECRETARY
      By
Title:   /s/ Jay G. Crosson
 
SVP — HR
 
   
 
      Date:   6/28/06
 
   

Dick’s Sporting Goods Supplemental Smart Savings Plan

25